DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3 and 5-7 are pending.
Claims 1-3 and 5-7 have been examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parrish (US 5,556,169) in view of Mueller (US 2018/0184660), Tanaka et al. (US 2020/0223326) or Gropp (DE 102018209435).  Parrish teaches a seat for a motor vehicle comprising: a basic shell (fig. 1: 12) and a seat surface, wherein the seat surface comprises a contour layer comprising a vacuum layer (fig. 1: 14) and an air cushion layer (fig. 1: 16), and wherein the air cushion layer is arranged between the vacuum layer and the basic shell (as shown in fig. 1).  
Parrish does not teach wherein the basic shell is pivotable about a pivot point at shoulder height.  However, Mueller (fig. 2: PA5), Tanaka (fig. 2: 30) and Gropp (fig. 2: 210’) each teach a basic shell and seat surface wherein the basic shell is pivotable about a pivot point at shoulder height between a relaxed position and drive position, as is old and well known in the art.  It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to modify shell of Parrish to be pivotable at a shoulder height in order to provide additional comfort to the user.
	As concerns claim 7, Parrish, as modified, teaches a motor vehicle having the seat of claim 1 (it is a motor vehicle seat).

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parrish, as modified, in view of Mueller et al. (US 2020/0338853) (“Mueller 2”).  Parrish, as modified, teaches wherein the seat surface has a comfort layer (fig. 1: 17) but does not teach wherein the comfort layer has a lattice structure layer.  However, Mueller 2 teaches a comfort/skin layer of a seat surface with a comfort layer (Mueller 2, fig. 1: 10) having a lattice structure (fig. 2: layers 5 and 1 show a lattice structure and layer 3 is expressly taught as having a lattice structure; paragraph 0101).  It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to modify the comfort layer of Parrish to include 1 or more of the lattice layers of Mueller in order to provide desired stretchability of the comfort layer/outer surface. 

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parrish, as modified, in view of Fitzpatrich et al. (US 2016/0207429) (“Fitzpatrick”).  Parrish, as modified, does not teach wherein the seat surface comprises sensors.  However, Fitzpatrick teaches a seat surface for a vehicle including firmness sensors (fig. 3: 32; paragraph 0045).  It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to include sensors in the seat surface in order to determine the firmness of the cushioning layers/seat surface.

Claim 4, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Parrish, as modified, in view of Ellerman (US 2020/0188211).  Parrish, as modified, does not teach wherein the seat surface includes a physiologically active layer.  However, Ellerman teaches a massaging system (fig. 1: 12) within the seat surface (massaging is considered part of a physiologically active layer in the present specification).  It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to include massaging system in order to provide additional comfort to the user. 

 Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parrish, as modified, in view of Hayashi (US 10,144,326).  Parrish, as modified, does not expressly teach wherein the seat has a belt system connected to a frame.  However, Hayashi teaches including a belt system (fig. 1: 50) on the frame (fig. 1: 32) of a vehicle seat.  It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to include seat belt attached to a frame of the vehicle seat in order to provide safety to the occupant.

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art fails to teach a combination wherein the seat is rotated about a pivot point aligned with the shoulder height of the occupant with the fastening point of the seat belt adapted to move based on the pivoting of the seat and hip point of the user, as claimed.  There is no teaching, suggestion or motivation to modify the prior art, absent hindsight. 

Response to Arguments
Applicant's arguments filed 6/21/22 have been fully considered but they are not persuasive.  Applicant states that they have incorporated only the features of claim 6 which were identified as allowable and that the application should therefore be in condition for allowance.  The Office disagrees.  Examiner’s statement of reasons for allowance recited “the prior art fails to teach a combination wherein the seat is rotated about a pivot point aligned with the shoulder height of the occupant with the fastening point of the seat belt adapted to move based on the pivoting of the seat and hip point of the user.”  The reasons for allowance expressly stated that the allowable subject matter included the seat rotated at a shoulder height pivot point as well as the fastening point of the seat belt adapted to move based on the pivoting of the seat and hip of the user.  As provided in the rejection above, the prior art teaches seat backs with a pivot point at shoulder height of the user as this is considered an old and well known feature in vehicle seats.  The remainder of Applicant’s assertions are considered moot based on the above reasoning. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J BRINDLEY whose telephone number is (571)270-7231. The examiner can normally be reached Mon-Fri, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY J BRINDLEY/Primary Examiner, Art Unit 3636